Title: To Alexander Hamilton from Thomas Parker, 25 February 1800
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir
            Camp Near Harpers ferry 25th Feby 1800
          
          early in April last I Received a letter from Genl Lee Informing me that you had Requested him to Assist in laying off the State of Virginia into Recruiting districts & desiring that I woud wait on him for that purpose In the execution of this duty I had to Ride 350 miles & have made it a charge in my — of Travelling expences &C But my paymaster informs me that the paymaster Genl thinks a Certificate from you Stating that I was By your directions engaged in this Service shoud accompany the account you will therefore Oblige me by writing to him on the subject immediately that It may meet my paymaster who will go on for money for the Regt early in the next month. 
          In making Arrangements for the Cantonment of the Troops at Harpers  ferry I was Subjected to Considerable expence & Trouble. I have made no Charge of It thinking that Some extra allowance might be made by Government—at all events I Conceive that I ought to be Reimbursed for the Actual expences that I have been at—
          with the Highest Respect I have the Honor to be Sir Your Obdt Servt
          
            Thomas Parker
          
        